Name: Regulation (EEC) No 3353/75 of the Commission of 23 December 1975 establishing Community surveillance on the importation of certain live plants and floricultural products originating in various countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 75 Official Journal of the European Communities No L 330/29 REGULATION (EEC) No 3353/75 OF THE COMMISSION of 23 December 1975 establishing Community surveillance on the importation of certain live plants and floricultural products originating in various countries of the documents and to provide, as an exceptional measure , that where they take the form of an import authorization , this may not be relied upon so as to escape the application of any protective measures which may be taken , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1 439 /74 (') of 4 June 1974 on common rules for imports , and in particular Title III thereof ; Having regard to Council Regulation (EEC) No 1 09/70 (2) establishing common rules for imports from state-trading countries, and in particular Article 6(1 ) (a), (b) and (c) thereof ; Having consulted the Committee mentioned in Article 5 of the said Regulations ; Whereas quantitative restrictions on imports of a certain number of live plants and floricultural products, which have up to now been applied by the Member States of the Community, have been removed by Regulation (EEC) No 3279/75 (3 ) and whereas the annexes to Regulations (EEC) No 1439/74 and (EEC) No 109/70 have been extended to cover such imports, with the exception in particular, on an interim basis , of roses and carnations ; Whereas certain of such imports, which could hence ­ forth be effected in unlimited quantities, threaten to cause substantial injury to Community producers of like or competing products , in view of the sensitivity of the market for such products and in view of the price levels at which they are imported ; Whereas so far as roses and carnations are concerned import restrictions have not yet been removed in respect of the entire Community ; whereas, however, imports of such products are free in certain Member States and, because of their free circulation within the Community and in view of the sensitivity of the market for such products, they threaten to cause substantial injury to Community producers of like or competing products ; Whereas in this situation Community surveillance of these imports, by means of the documents mentioned in Article 8 of Regulation (EEC) No 1439/74 and in Article 6 of Regulation (EEC) No 109/70 , is necessary in the interests of the Community ; Whereas, having regard to the nature of the products and to the particular nature of the trade in them, it is appropriate to set a period of three months for the use Article 1 The importation into the Community of the products designated in the Annex to this Regulation origi ­ nating in the relevant third countries as specified therein is hereby made subject to prior and retrospec ­ tive Community surveillance in accordance with the provisions of Articles 8 and 1 1 of Regulation (EEC) No 1439/74 and of Article 6(1 ) (a), (b) and (c) and (2) of Regulation (EEC) No 109/70 . Article 2 In order to permit prior surveillance of imports envis ­ aged, the putting into free circulation of the products covered by Article 1 shall be subject to the production of an import document. Such document shall be issued or endorsed by Member States . It shall be valid for a maximum period of three months from the day on which it is issued or endorsed . Where it takes the form of an import authorization this may not be relied upon so as to escape the application of protec ­ tive measures introduced pursuant to Council Regula ­ tion (EEC) No 3279/75 of 16 December 1975 relating to rules for trade with third countries in the living plant and floricultural products sector . The declaration or application by the importer as provided for in Article 6 of Regulation (EEC) No 109/70 and in Article 8 of Regulation (EEC) No 1439/74 shall indicate the products to be imported in accordance with the description specified in the Annex to this Regulation . The importation of each of these products shall be the subject of a separate decla ­ ration or application ; the quantities to be imported shall be expressed in the units indicated for each such product in the said annex. A rticle 3 The retrospective surveillance of imports effected shall apply both to the cif price free-at-frontier, both per (') OJ No L 159, 15 . 6 . 1974, p. 1 . ( 2 ) OJ No L 19, 26 . 1 . 1970, p. 1 . ( 3 ) OJ No L 326, 18 . 12 . 1975, p. 1 . 24. 12. 75No L 330/30 Official Journal of the European Communities unit and total , and to the quantity of the product imported, expressed in the units set out in the Annex to this Regulation . The information transmitted to the Commission shall be broken down by product Nimexe Code at least to the extent indicated in column 2 of the Annex and by country of origin . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1975 . For the Commission Finn . GUNDELACH Member of the Commission ANNEX CCT heading No Nimexe Description of product Controlunit Country of origin ex 06.02 D 06.02-75 Rose bushes kg Hungary ex 06.03 A I and II 06.03-11 06.03-15 Roses kg Israel South Africa ex 06.03 A I and II 06.03-11 06.03-15 Carnations kg Spain Israel Kenya Colombia Romania ex 06.04 B I 06.04-20 Foliage of asparagus plumosus [Asparagus setaceus (Kunth) Jessop (Syn . Asparagus L Plumosus Bak .)] kg Kenya